Tom GLAZE, Justice, dissenting. The State asks this court to correct its earlier mistakes in dismissing this case because the Attorney General filed a late brief. The State points out that this court’s earlier opinion granted the defendants’ request to affirm the trial court’s suppression order on its merits, thereby barring the State from further prosecuting defendants. Without actually saying it had erred by using the word “affirm,” the majority court now says, “It is clear from the history of this matter outlined above that we did not consider the merits of the trial court’s suppression order in Tien 7.” In short, even when the majority court recognizes its mistake, it cannot concede the mistake in plain terms. I submit that when this court sends mixed signals in the same opinion such as “affirm” and “appeal dismissed,” nothing about that opinion can be considered clear. However, the primary problem with the majority court’s supplemental opinion is that it fails to concede its failure to follow its rules and long-established precedent when dismissing the state’s appeal. As I previously have emphasized, this court has never dismissed a criminal appeal because an attorney failed to file a timely brief. See Glaze, J., dissenting opinions, State v. Tien, 326 Ark. 71, 72, 929 S.W.2d 155 (1996); Bowden v. State, 326 Ark. 266, 931 S.W.2d 104 (1996). This court’s unwillingness to admit its errors in this case does little to preserve the integrity of its decisions. In my sixteen years on the appellate bench, this decision is undoubtedly the worst I have seen from this court. I would reverse Tien I before its precedential value causes further harm.